17-1268
     Yang v. Barr
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A098 646 344
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of April, two thousand nineteen.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            CHRISTOPHER F. DRONEY,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   CHUANDENG YANG,
14            Petitioner,
15
16                  v.                                           17-1268
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Doen Zheng, New York, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Terri J.
27                                    Scadron, Assistant Director;
28                                    Margot L. Carter, Trial Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Chuandeng Yang, a native and citizen of the

6    People’s Republic of China, seeks review of a March 30, 2017,

7    decision of the BIA affirming a July 11, 2016, decision of an

8    Immigration      Judge   (“IJ”)    denying   Yang’s    application     for

9    asylum,    withholding     of     removal,   and    relief     under   the

10   Convention Against Torture (“CAT”).             In re Chuandeng Yang,

11   No. A 098 646 344 (B.I.A. Mar. 30, 2017), aff’g No. A 098 646

12   344 (Immig. Ct. N.Y. City July 11, 2016).                We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history in this case.

15         Because the BIA affirmed the IJ’s adverse credibility

16   ruling, we consider both the IJ’s and the BIA’s decisions on

17   credibility “for the sake of completeness.”                  Wangchuck v.

18   Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).

19   The applicable standards of review are well established.               See

20   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
21   67,   76   (2d    Cir.   2018)     (reviewing      adverse    credibility
                                          2
1    determination    under     a     substantial        evidence    standard).

2    “Considering    the   totality    of    the    circumstances,         and   all

3    relevant factors, a trier of fact may base a credibility

4    determination on . . . the inherent plausibility of the

5    applicant’s or witness’s account, the consistency between the

6    applicant’s or witness’s written and oral statements . . . ,

7    the consistency of such statements with other evidence of

8    record . . . , or any other relevant factor.”                     8 U.S.C.

9    § 1158(b)(1)(B)(iii).      “We defer . . . to an IJ’s credibility

10   determination unless . . . it is plain that no reasonable

11   fact-finder could make such an adverse credibility ruling.”

12   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

13   Substantial     evidence       supports       the     agency’s        adverse

14   credibility determination.

15       The agency did not err in finding that the document that

16   Yang brought with him to the asylum interview — which included

17   instructions    and   a   crib    sheet      regarding   how     to    answer

18   questions   about     Christianity      in    an    asylum     interview     —

19   undermined his credibility.            “It is well settled that, in

20   assessing the credibility of an asylum applicant’s testimony,

21   an IJ is entitled to consider whether the applicant’s story
                                         3
1    is inherently implausible.”            Wensheng Yan v. Mukasey, 509

2 F.3d 63, 66 (2d Cir. 2007).            Substantial evidence supports

3    an implausibility finding if “the reasons for [the IJ’s]

4    incredulity      are   evident.”       Id.     at   67.     While     “bald”

5    speculation is an impermissible basis, “[t]he speculation

6    that inheres in inference is not ‘bald’ if the inference is

7    made available to the factfinder by record facts, or even a

8    single fact, viewed in the light of common sense and ordinary

9    experience.”      Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d

10   Cir. 2007).      The agency did not err in finding implausible

11   Yang’s   claim    that   he   carried    the    document    with    him   to

12   evangelize    because    several   parts       of   the    document    were

13   relevant only to an asylum claim and not to teaching others

14   about Christianity.       See Wensheng Yan, 509 F.3d at 66-67.

15       Additionally, the agency reasonably relied on Yang having

16   previously filed a fraudulent visa petition in finding him

17   not credible.      See 8 U.S.C. § 1158(b)(1)(B)(iii) (requiring

18   an IJ to consider “the totality of the circumstances”); Xiu

19   Xia Lin, 534 F.3d at 165 (same); Siewe, 480 F.3d at 170 (“[A]

20   single false document or a single instance of false testimony

21   may (if attributable to the petitioner) infect the balance of
                                        4
1    the alien’s uncorroborated or unauthenticated evidence.”).

2    Although Yang testified that he was misled by an attorney, we

3    defer to the IJ because the record supports the IJ’s inference

4    that Yang knew of the fraud given that Yang signed the

5    petition and some of the supporting fraudulent documents were

6    in Chinese.   See Siewe, 480 F.3d at 167-68, 170.

7        Finally, Yang’s corroborating evidence was insufficient

8    to rehabilitate his credibility.   See Biao Yang v. Gonzales,

9    496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

10   corroborate his . . . testimony may bear on credibility,

11   because the absence of corroboration in general makes an

12   applicant unable to rehabilitate testimony that has already

13   been called into question.”).      The agency did not err in

14   giving diminished weight to a letter from Yang’s mother.   See

15   Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring

16   to agency’s decision to give little weight to letter from

17   applicant’s spouse in China); In re H-L-H- & Z-Y-Z-, 25 I. &

18   N. Dec. 209, 215 (BIA 2010) (giving diminished weight to

19   letters from relatives because they were from interested

20   witnesses not subject to cross-examination), rev’d on other

21   grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.
                                   5
1    2012).   Additionally, two letters from the Fellowship Bible

2    Institute      were   inconsistent   regarding         when   Yang    started

3    studying there.        Although Yang argues that he corroborated

4    his claim with his baptism certificate and photos of his

5    religious activities, the IJ did not err in determining that

6    there    was     limited    evidence       regarding         Yang’s    church

7    attendance,      particularly   as       Yang   did    not    have    witness

8    testimony regarding his church activities.

9        Given Yang’s prior attempt to gain an immigration

10   benefit by fraud, the evidence that his Christianity claim

11   was rehearsed rather than based on actual experience, and

12   his lack of reliable corroboration to rehabilitate his

13   credibility, the “totality of the circumstances” supports

14   the adverse credibility determination.                See 8 U.S.C.

15   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

16   Because Yang’s claims were all based on the same factual

17   predicate, the adverse credibility finding is dispositive

18   of asylum, withholding of removal, and CAT relief.                    See

19   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

20

21
                                          6
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O’Hagan Wolfe,
5                             Clerk of Court




                               7